Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 1 of 18




                         EXHIBIT 5
Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 2 of 18




                        In the Matter Of:
                            18-cv-066266


                   ACTAVA TV, INC., et al.
                           v.
             JOINT STOCK COMPANY "CHANNEL
              ONE RUSSIA WORLDWIDE,", et al.

              Deposition of Andrew Makhotin

                Saturday, December 19, 2020


                          CONFIDENTIAL




                           330 West 38th Street
                           Suite 404
                           New York, NY 10018
                           tel: 646 650 5055
                           www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 3 of 18


                                  CONFIDENTIAL

                                                                             54
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 4 of 18


                                  CONFIDENTIAL

                                                                             55
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 5 of 18


                                  CONFIDENTIAL

                                                                             56
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 6 of 18


                                  CONFIDENTIAL

                                                                             57
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 7 of 18


                                  CONFIDENTIAL

                                                                             58
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 8 of 18


                                  CONFIDENTIAL

                                                                             60
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 9 of 18


                                  CONFIDENTIAL

                                                                             61
1                            Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 10 of 18


                                   CONFIDENTIAL

                                                                              62
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 11 of 18


                                   CONFIDENTIAL

                                                                              63
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 12 of 18


                                   CONFIDENTIAL

                                                                              148
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 13 of 18


                                   CONFIDENTIAL

                                                                              149
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 14 of 18


                                   CONFIDENTIAL

                                                                              150
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 15 of 18


                                   CONFIDENTIAL

                                                                              151
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 16 of 18


                                   CONFIDENTIAL

                                                                              152
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 17 of 18


                                   CONFIDENTIAL

                                                                              153
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-5 Filed 02/05/21 Page 18 of 18


                                   CONFIDENTIAL

                                                                              154
1                             Makhotin
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
